Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Charley appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Charley v. Office of the Att’y Gen., No. 6:10-cv-01204-CMC, 2010 WL 2571739 (D.S.C. June 21, 2010). We deny Charley’s motion for discovery and dispense with oral argument because the *740facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.